Citation Nr: 9904903	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  93-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left knee arthrotomy and medial meniscectomy residuals with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	John M. McCarty, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1969 to December 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which increased 
the disability evaluation for the veteran's service-connected 
hypertension from noncompensable to 10 percent and denied 
both an increased disability evaluation for his left knee 
arthrotomy and medial meniscectomy residuals with traumatic 
arthritis and a total rating for compensation purposes based 
on individual unemployability.  In June 1995, the Board 
denied the veteran's claims for increased evaluations for his 
post-operative left knee disability and hypertension and a 
total rating for compensation purposes based on individual 
unemployability.  

The veteran subsequently appealed to the United States Court 
of Veterans Appeals (Court).  In July 1996, the Court granted 
the parties' July 1996 Joint Motion for Remand; vacated the 
Board's June 1995 decision; and remanded the veteran's appeal 
to the Board.  In November 1996, the veteran's attorney 
attempted to withdraw the veteran's appeal from the denial of 
an evaluation in excess of 10 percent for hypertension.  In 
January 1997, the Board noted that the veteran had personally 
filed his substantive appeal from the January 1993 rating 
decision and the provisions of 38 C.F.R. §  20.204(c) direct 
that only the veteran could withdraw his substantive appeal.  
The Board then remanded the veteran's claims to the RO for 
additional action which included requesting that the veteran 
clarify in writing whether he sought to withdraw his claim 
for an increased evaluation for hypertension.  

In June 1997, the RO contacted the veteran in writing and 
asked if he wished to withdraw his claim for an increased 
evaluation for hypertension.  The veteran was informed that 
the issue would remain on appeal if he did not respond.  The 
record does not reflect that the veteran responded to the 
RO's request.  Therefore, the issue remains on appeal.  In 
September 1998, the RO, in pertinent part, determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
right knee disability and denied service connection for a 
lumbar spine disorder, a bilateral shoulder disorder, and a 
bilateral hand disorder.  The veteran was informed in writing 
of the adverse decision and his appellate rights in September 
1998.  The veteran is represented in this appeal by John M. 
McCarty, Attorney.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§§ 3.321(b)(1) (1998).  Those regulations provide that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of extraschedular evaluations commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The veteran has not submit a notice of disagreement with the 
RO's determination that new and material evidence has not 
submitted to reopen his claim of entitlement to service 
connection for a right knee disability and the denial of 
service connection for a lumbar spine disorder, a bilateral 
shoulder disorder, and a bilateral hand disorder.  
Consequently, the Board has no jurisdiction of those issues.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The veteran's left knee arthrotomy and medial 
meniscectomy residuals with traumatic arthritis have been 
shown to be manifested by severe functional impairment of the 
knee including intermittent severe limitation of flexion and 
extension of the knee and the occasional need for a cane 
and/or crutches.  

2.  The veteran's left knee arthrotomy and medial 
meniscectomy residuals with traumatic arthritis have been 
shown to be manifested by occasional joint instability.  

3.  The veteran's hypertension has been shown to be 
manifested by diastolic blood pressure readings predominately 
of 100 and below; systolic blood pressure readings 
predominately of 160 and below; and the ongoing use of 
anti-hypertensive medication.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for left knee 
arthrotomy and medial meniscectomy residuals with traumatic 
arthritis under the provision s of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260-5261 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5010, 5260-5261 (1998).  

2.  The criteria for a separate 10 percent evaluation for 
left knee arthrotomy and medial meniscectomy residuals with 
traumatic arthritis under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a and Diagnostic 
Code 5257 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  Post-Operative Left Knee Disorder

The veteran asserts on appeal that his post-operative left 
knee disability is productive of significant physical and 
industrial impairment.  He contends that his left knee 
disability impairs his ability to stand and to walk.  The 
veteran advances that his inability to stand and to walk for 
prolonged periods in turn prevents him from resuming his 
former employment at a manufacturing concern.  

A.  Historical Review

The report of an October 1970 physical examination conducted 
for an Army medical board conveys that the veteran was 
diagnosed with left knee internal derangement and 
degenerative arthritis.  The examiner concluded that the 
veteran's left knee disabilities existed prior to service; 
were aggravated by active service; and rendered him unfit for 
continued active service.  The report of a March 1971 VA 
examination for compensation purposes relates that the 
veteran exhibited a full range of motion of the left knee and 
slight "fullness" of the medial superior aspect of the 
joint.  Contemporaneous X-ray studies of the left knee 
revealed findings consistent with medial meniscus injury and 
post-traumatic arthritic changes.  The veteran was diagnosed 
with a left medial meniscus injury and left knee traumatic 
arthritis.  In April 1971, the RO established service 
connection for left knee internal derangement with arthritic 
changes and assigned a 10 percent evaluation for that 
disability.  

An October 1972 VA hospital summary conveys that the veteran 
was diagnosed with a torn left medial meniscus and 
subsequently underwent a left knee arthrotomy and a left 
medial meniscectomy.  In December 1972, the RO 
recharacterized the veteran's left knee disability as left 
knee arthrotomy and medial meniscectomy residuals with 
arthritis evaluated as 10 percent disabling.  

A February 1979 VA hospital summary states that the veteran 
underwent a left knee "tuberoplasty," joint debridement, 
arthrotomy, and an iliac bone graft.  In September 1979, the 
RO increased the evaluation for the veteran's post-operative 
left knee disability from 10 to 20 percent.  

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Dislocation of the 
semilunar cartilage of either knee with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1998).  Traumatic arthritis established by X-ray 
findings is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent disability evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants assignment of a 
10 percent disability evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).  

A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1998).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that separate evaluations 
could be assigned under both the provisions 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and Diagnostic Code 5257 
for a knee disability encompassing an arthritic disorder.  
VAOPGPREC 9-98 (Aug. 14, 1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.45 (1998) address factors for 
consideration while evaluating joint injuries.  That 
regulation, in pertinent part, directs that:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  
  (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  
  (b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  
  (c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).  
  (d)  Excess fatigability.  
  (e)  Incoordination, impaired ability 
to execute skilled movements smoothly.  
  (f)  Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  ...  

The provisions of 38 C.F.R. § 4.59 (1998) further clarify 
that:  

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  

A January 1990 VA orthopedic treatment record notes that the 
veteran exhibited multiple surgical scars and a range of 
motion of the left knee of 0 to 130 degrees with crepitus.  
He was diagnosed with severe left knee degenerative joint 
disease.  

At an April 1990 VA examination for compensation purposes, 
the veteran complained of chronic left knee pain, swelling, 
dislocation, and "giving way."  He clarified that he had 
previously fallen when his left knee "slipped out of joint" 
and sustained minor injuries.  He reported that he used a 
knee brace, a cane, and crutches for ambulation.  The VA 
examiner noted that the veteran had undergone four left knee 
surgical procedures and walked with an antalgic limp on the 
left.  On examination of the left knee, the veteran exhibited 
two well-healed scars over the knee; a left tibial tubercle 
prominence; marked guarding of the knee; generalized 
tenderness to palpation over the joint; a range of motion of 
the knee of 10 to 120 degrees; and no definite joint 
instability.  The physician commented that the veteran could 
heel and toe walk and partially squat only with the use of a 
cane.  

A July 1990 VA orthopedic treatment record relates that the 
veteran complained of left knee pain secondary to 
degenerative joint disease.  On examination, the veteran was 
found to have a stable left knee.  He was diagnosed with 
severe left knee degenerative joint disease.  A July 1991 VA 
treatment record reflects that the veteran exhibited a stable 
left knee and a range of motion of 0 to 120 degrees with 
crepitus.  Contemporaneous X-ray studies of the left knee 
were reported to show severe degenerative joint disease.  The 
VA physician commented that the veteran was "a poor 
candidate for [a total knee arthroplasty secondary to] age or 
fusion [secondary to bilateral disease]."  VA clinical 
documentation dated in January 1992 and July 1992 states that 
the veteran had bilateral degenerative joint disease; was not 
a candidate for joint fusion; and was too young for a total 
knee arthroplasty.  

At a September 1992 VA examination for compensation purposes, 
the veteran reported having undergone nine left knee surgical 
procedures and using crutches to ambulate over distances 
greater than fifty yards.  He clarified that his last left 
knee surgical procedure was performed in 1989.  On 
examination, the veteran exhibited multiple incisional and 
arthroscopy punctures scars over the left knee and a range of 
motion of the left knee of 5 to 150 degrees.  Contemporaneous 
X-ray studies of the left knee revealed moderate arthritic 
changes; calcific densities in the soft tissues posterior to 
the left knee most probably due to synovial chondromatosis; 
and soft tissue calcifications adjacent to the head of the 
fibula and proximal aspect of the tibia due either to 
previous trauma or synovial chondromatosis.  

A February 1993 VA orthopedic treatment record notes that the 
veteran had bilateral degenerative joint disease; was "to 
(sic) young for [a total knee arthroplasty];" and was "not 
[a] candidate for fusion."  The treating VA physician 
reported "0-90º-painful [range of motion]."  

In his April 1993 notice of disagreement, the veteran 
advanced that he had undergone nine left knee surgical 
procedures; experienced chronic left knee pain; and had been 
told by his treating physicians that the pain would be 
relieved solely by a left total knee replacement.  The 
procedure was not recommended due to the veteran's relatively 
young age.  His private and VA physicians were attempting to 
delay the procedure.  In his June 1993 substantive appeal, 
the veteran reiterated that his physicians believed that he 
would need a left total knee replacement.  He stated that his 
post-operative left knee disability significantly impaired 
his ability to perform his daily activities including 
walking.  In an August 1993 written statement, the local 
accredited representative asserted that the veteran's left 
knee surgical scars were tender.  

An August 1993 VA orthopedic treatment record states that the 
veteran complained of left knee pain and a "knot" on the 
joint.  He reported that he used crutches to walk.  On 
examination, the veteran exhibited a range of motion of the 
left knee of 0 to 90 degrees with crepitus and 1+ valgus 
instability.  A February 1994 VA orthopedic treatment record 
notes that the veteran complained of increased left knee 
pain.  He reported that he used crutches to walk.  On 
examination, the veteran exhibited a range of motion of the 
left knee of 0 to 90 degrees with crepitus and 1+ valgus 
instability.  An August 1994 VA orthopedic treatment record 
relates that the veteran had a history of bilateral 
degenerative joint disease and was "awaiting [a total knee 
arthroplasty]."  

A November 1995 VA orthopedic treatment record states that 
the veteran complained of left knee arthritic symptoms.  He 
reported that he had not been using a cane.  The treating VA 
physician noted that the veteran had "fairly severe 
arthritis" and radiological evidences of an old lateral 
femoral condyle collapse.  The veteran was instructed to use 
a cane.  

A September 1996 written statement from Michael H. Albert, 
M.D., indicates that the veteran had "L4/5 level disc 
disease" which left him "unable to walk" and "sometimes to 
be on crutches."  An October 1996 VA orthopedic treatment 
record notes that the veteran complained of left knee pain 
and occasional "giving way" of the joint.  He reported that 
he occasionally used a cane.  On examination, the veteran 
exhibited "some [medial joint line tenderness];" a range of 
motion of the left knee of 5 to 110 degrees; and intact 
medial collateral and anterior cruciate ligaments.  An 
impression of left knee degenerative joint disease was 
advanced.  The VA physician commented "evaluate for 
arthroplasty v[eru]s osteotomy v[eru]s [total knee 
arthroplasty]."  

A December 1996 physical evaluation from Marc R. Michaud, 
M.D., conveys that the veteran reported having been told by 
VA medical personnel that he "would require a total knee 
replacement in the near future for constant pain, locking and 
swelling of the joint."  Dr. Michaud observed that the 
veteran had "marked limping to the left lower extremity" 
and used a cane to ambulate.  On examination, the veteran 
exhibited multiple surgical scars; a prominent anterior 
superior tibial spine secondary to a Maquet surgical 
procedure; lateral interline pain on palpation of the joint; 
a range of motion of the left knee of 0 to 105 degrees with 
diffuse pain and mild patellar crepitus; and "mild anterior 
laxity on Lachman testing for the anterior cruciate 
ligament."  Contemporaneous X-ray studies of the left knee 
revealed marked degenerative joint disease and "changes at 
the insertion of the patellar tendon at the antero-tibial 
superior spine."  The physician commented that "examination 
of the left knee shows that there is marked destruction which 
surely will require total knee replacement as the patient has 
been advised at his last examination in October 1996 at the 
VA hospital."  

At a March 1997 VA examination for compensation purposes, the 
veteran complained of chronic left knee pain and occasional 
joint stiffness and swelling.  The VA examiner observed that 
the veteran ambulated with a cane in his right hand 
supporting his right knee.  On examination, the veteran 
exhibited well-healed left knee surgical scars; a "very 
prominent" left tibial tubercle; anterior joint line 
tenderness; a range of motion of the left knee of 0 to 90 
degrees; and stable collateral ligaments.  The veteran's left 
tibia was apparently "shifted anteriorly on the femoral 
condyles."  The veteran was diagnosed with moderate left 
knee osteoarthritis.  The VA physician commented that:
The degree of arthritis present in the 
left knee would keep this man from 
performing work which required standing 
more than four hours a day or walking 
more that two hours per day.  The 
patient's complaints and subsequent 
medical history seem to have started 
while he was in the military.  
Incoordination is not a function of the 
knee but of the nervous system.  Movement 
has been delineated above.  His 
quadriceps mechanism cannot be compared 
to the opposite side because he has had 
as many, if not more, problems in the 
right knee than the left.  Fatigue is a 
vague complaint which the patient did not 
mention and which is difficult to 
evaluate.  He did complain of some pain 
at the extremes of flexion.  In trying to 
delineate what this man is capable of 
doing, one is hampered by the fact that 
he has more pathology in the right knee 
and lumbar spine that he does in the 
service[-]connected left knee.  These 
impose limitations also.  

In a May 1997 document entitled "Pain Symptomatology 
Questions to Veteran," the veteran advanced that he 
experienced moderate to severe chronic leg pain, stiffness, 
swelling, locking, and "giving way."  He stated that his 
left lower extremity symptoms affected his ability to walk, 
to stand, and to sit.  

A December 1997 VA treatment record indicates that the 
veteran complained of left knee pain.  He was noted to be 
"waiting on knee replacement."  On examination, the veteran 
exhibited left knee crepitus.  At a January 1998 VA 
examination for compensation purposes, the veteran complained 
of left knee pain associated with standing and occasional 
joint swelling and locking.  On examination, the veteran 
exhibited a prominent left tibial tubercle; a range of motion 
of the left knee of 5 to 130 degrees with crepitus; and 
stable ligaments.  Contemporaneous X-ray studies of the left 
knee revealed findings consistent with moderate degenerative 
arthritis and a two centimeter-long loose osteocartilaginous 
body along the posterior aspect of the joint.  The veteran 
was diagnosed with moderate left knee osteoarthritis.  
The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
post-operative left knee disability has been shown to be 
manifested by subjective complaints of subluxation; 
well-healed surgical scars; a prominent left tibial tubercle; 
traumatic arthritic changes and loose bodies in the joint; 
fluctuating limitation of motion of the knee with pain and 
crepitus; occasional slight joint instability, and joint 
tenderness.  While acknowledging that he has multiple 
non-service connected orthopedic disabilities which impair 
his ability to walk and to perform other physical activities, 
the Board observes that the veteran's service-connected 
post-operative left knee disability alone has been found to 
significantly limit his daily activities and industrial 
pursuits.  At the March 1997 VA examination for compensation 
purposes, the examiner determined that the veteran's left 
knee disability kept him from performing work which required 
standing for more than four hours a day and/or walking for 
more that two hours per day.  Other evidence reflects 
impairment with gait and the ability to squat.  This evidence 
reflects that there is functional impairment in excess of 
mere limitation of motion.  Treating VA and private 
physicians have determined that the veteran's left knee 
disability will necessitate a left total knee replacement in 
the future.  Such findings are indicative of severe 
functional impairment of the left knee and merit the 
assignment of at least a 30 percent evaluation under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5003, 5010, 5260-5261 (1998) and a separate 
10 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

In considering whether an evaluation in excess of 10 percent 
is warranted under Diagnostic Code 5257, the Board notes that 
the veteran's left knee has only occasionally been shown to 
be unstable on examination.  Indeed, the joint was reported 
to be stable on the most recent VA examination for 
compensation purposes.  When joint instability has been 
reported, it was described as relatively mild.  Subluxation 
of the joint has not been established by objective clinical 
evidence.  In the absence of competent evidence establishing 
moderate impairment of the knee due to joint instability or 
subluxation, the Board finds that a separate 10 percent 
evaluation is now warranted under the 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  

In reviewing the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1998), the Board notes that the veteran has 
not been shown to exhibit left knee functional impairment 
which would warrant an evaluation in excess of 30 percent 
under Diagnostic Codes 5010, 5260-5261.  While he exhibited 
intermittently severe limitation of left knee flexion and 
extension, the VA examiner reported a range of motion of the 
left knee of 5 to 130 degrees with crepitus at the January 
1998 VA examination for compensation purposes.  No clinical 
indicia of pain on movement of the left knee was reported.  
The veteran's left knee was found to be deformed by a 
prominent left tibial tubercle.  While the veteran was 
intermittently reported to require a cane or crutches to 
ambulate, there is no objective evidence of ankylosis; 
lockin; adhesions; tendon-tie-up; contracted scars; more 
joint movement than normal from flail joint, resections, 
nonunion of fracture, or reduced left lower extremity muscle 
strength.  To the extent that there may be relaxation of 
ligaments, such has been separately rated as part of the 
instability under code 5257.  At the March 1997 VA 
examination for compensation purposes, the veteran neither 
reported nor exhibited excess fatigability of the left lower 
extremity.  There are notations in the clinical record that 
the veteran's need for ambulation aids was precipitated by 
his nonservice-connected right knee disorder rather than his 
service-connected left knee disability.  There is no clinical 
evidence of incoordination; impaired ability to execute 
skilled movements smoothly; swelling; or discernable atrophy 
of disuse as compared to the right leg.  In the absence of 
such findings, the Board concludes that a 30 percent 
evaluation is now warranted under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5010, 
5260-5261 (1998).  

The Board observes that the veteran's post-operative left 
knee disability was previously evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 which is applicable to dislocation of 
the semilunar cartilage manifested by a symptomatology 
including locking of the knee.  The 20 percent evaluation is 
the maximum evaluation available under Diagnostic Code 5258.  
"Locking" of the joint denotes restricted or absent motion.  
The pain contemplated in code 5258 cannot be distinguished 
from the pain contemplated by section 4.59, 4.40 and 4.45.  
Separate evaluations may not be assigned under Diagnostic 
Codes 5258 and 5260-5261 as such action would constitute the 
evaluation of the same disability under various diagnoses in 
this particular case.  38 C.F.R. § 4.14 (1998).  (However, in 
theory a separate evaluation could be assigned when the 
manifestations do not overlap.  VAOPGCPREC 9-98).  As 
Diagnostic Codes 5260-5261 provide for an evaluation in 
excess of 20 percent, it would not be to the veteran's 
advantage to have his service-connected left knee disability 
evaluated under Diagnostic Code 5258.  

II.  Hypertension

A.  Historical Review

The report of the October 1970 physical examination conducted 
for an Army medical board notes that the veteran exhibited a 
blood pressure reading of 130/90 mmHg.  The report of the 
March 1971 VA examination for compensation purposes indicates 
that the veteran exhibited blood pressure readings of 140/90 
and 140/100 mmHg.  The veteran was diagnosed with essential 
hypertension.  The report of a May 1971 VA examination for 
compensation purposes notes the veteran's history of 
diastolic blood pressure readings of 100 on four occasions.  
On examination, the veteran exhibited blood pressure readings 
of 150/95, 132/100 and 144/90 mmHg.  The veteran was 
diagnosed with "unsustained diagnostic blood pressure 
elevations-no heart disease."  A May 1983 VA hospital 
summary reflects that the veteran was diagnosed with 
"hypertension, probably essential."  In May 1985, the Board 
granted service connection for essential hypertension.  In 
May 1985, the RO implemented the Board's award and assigned a 
noncompensable evaluation for hypertension.  

The report of a September 1992 VA examination for 
compensation purposes notes that the veteran was taking 
anti-hypertensive medications.  On examination, he exhibited 
blood pressure readings of 140/92, 140/90, and 138/90 mmHg.  
The veteran was diagnosed with mild hypertension "under fair 
control with no evidence of end organ damage."  In January 
1993, the RO increased the evaluation for hypertension from 
noncompensable to 10 percent.  


B.  Increased Evaluation

On and before January 12, 1998, the Schedule For Rating 
Disabilities directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation required the diastolic pressure to be 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to cardiovascular disabilities including hypertension.  Under 
the amended rating schedule, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominately 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure to be 
predominantly 110 or more or the systolic pressure to be 
predominately 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998).  

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

Private and VA clinical documentation dated between 1992 and 
1996 indicates that the veteran's blood pressure was reported 
on approximately seventy-eight occasions.  The resulting 
diastolic blood pressure readings were predominately 100 and 
below and the systolic blood pressure readings were 
predominately 160 and below.  Blood pressure readings above 
those levels were noted on approximately three occasions.  A 
May 1992 private treatment record notes that the veteran 
exhibited a blood pressure reading of 158/110 mmHg.  A March 
1993 private treatment record reflects that the veteran 
exhibited a blood pressure reading of 164/108 mmHg.  Clinical 
documentation from St. Dominic-Jackson Memorial Hospital 
dated in August 1995 conveys that the veteran exhibited a 
blood pressure reading of 154/108 mmHg.  

The September 1996 written statement from Dr. Albert conveys 
that the veteran "was followed for hypertension which has 
been under control on medicine (Plendril)."  In a November 
1996 written statement, the veteran's attorney acknowledged 
that the veteran's blood pressure readings were "within 
normal limits (i.e. diastolic pressure readings predominately 
of less than 110)" "while he is taking his hypertensive 
medications."

A January 1997 treatment record from Charles S. Fillingane, 
M.D., notes a blood pressure reading of 140/86 mmHg.  Private 
clinical documentation dated between January and April 1997 
reflects that the veteran's blood pressure readings were 
taken on several occasions.  A January 1997 treatment entry 
shows a blood pressure reading of 131/74 mmHg.  A February 
1997 treatment entry states that the veteran exhibited a 
blood pressure reading of 140/89 mmHg.  Treatment entries 
dated in March 1997 reflect blood pressure readings of 126/82 
and 154/92 mmHg.  An April 1997 treatment entry shows a blood 
pressure reading of 149/93 mmHg.  A June 1997 treatment 
record from Dr. Fillingane conveys that the veteran's 
"[blood pressure] control just worsened [approximately] 2 
w[ee]ks ago."  The veteran's blood pressure was reported to 
be 160/118 mmHg.  

A December 1997 VA treatment record relates that the veteran 
exhibited a blood pressure reading of 162/92 mmHg.  At the 
January 1998 VA examination for compensation purposes, the 
veteran complained of occasional swelling of the hands and 
the feet in the morning which usually resolved itself by 
midday.  He reported that he took anti-hypertensive 
medication and followed a low salt diet.  He denied 
experiencing dyspnea and/or a history of heart problems 
including a myocardial infarction.  On examination, the 
veteran exhibited blood pressure readings of 140/90, 136/88, 
136/86, and 136/90 mmHg.  Contemporaneous diagnostic studies 
revealed no cardiovascular abnormalities.  The veteran was 
diagnosed with hypertension.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's hypertension has been shown to be 
manifested by diastolic blood pressure readings predominately 
of 100 and below; systolic blood pressure readings 
predominately of 160 and below; and a need for the ongoing 
use of anti-hypertensive medications.  The veteran advances 
on appeal that his hypertension is productive of significant 
physical impairment.  He is clearly competent to report that 
his service-connected symptomatology has increased in 
severity.  However, the Board finds that the clinical 
documentation of record is more probative as to the veteran's 
current disability picture.  That evidence reflects the 
veteran's hypertension is under control through the use of 
anti-hypertensive medication.  In the absence of findings 
establishing diastolic pressure readings predominantly of 110 
or more or systolic pressure predominately of 200 or more, 
the Board concludes that an evaluation in excess of 10 
percent is not warranted under either version of 38 C.F.R. 
Part 4, Diagnostic Code 7101.  Although there has been some 
evidence of worsening and a diastolic pressure over 110, the 
vast majority of the readings establish that the diastolic 
pressure is predominantly below 110.  Accordingly, there is 
no doubt to be resolved and the benefit sought on appeal is 
denied.  


ORDER

A 30 percent evaluation for left knee arthrotomy and medial 
meniscectomy residuals with traumatic arthritis under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5260-5261 (1998) is granted.  A separate 10 percent 
evaluation for left knee arthrotomy and medial meniscectomy 
residual with traumatic arthritis under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998) is granted.  The 
allowances are made subject to the laws and regulations 
governing the award of monetary benefits.  An increased 
evaluation for hypertension is denied.  


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability as his service-connected disabilities have 
rendered him unable to secure and follow any form of 
substantially gainful employment.  Total ratings for 
compensation purposes may be assigned where the combined 
schedular rating for the veteran's service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), elaborate, in pertinent part, 
that: 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  

In light of the grant above of increased and separate 
evaluations for his post-operative left knee disability, the 
RO should reevaluated the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO should reevaluate the 
veteran's entitlement to a total rating 
for compensation purposes based on 
individual unemployability.  

2.  The veteran is placed on notice that 
he has a duty to submit evidence that he 
is unemployable due to his 
service-connected disabilities.  In the 
absence of such evidence, the Board 
reserves the right to deny his claim due 
to the absence of legal merit or the lack 
of entitlement under the law.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for due process of law.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 and West Supp. 1998), a decision of the Board granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).

- 22 -


